DETAILED ACTION

Claims 1-20 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Notes

Examiner has cited particular columns and line numbers, paragraph numbers, or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nirwal (US-PGPUB-NO: 2018/0145955 A1), in further view of Flavel et al. (US-PGPUB-NO: 2019/0140915 A1) hereinafter Flavel.

As per claim 1, Nirwal teaches a computer-implemented method for supplying on-premise hyper-converged systems, the method comprising: receiving orders for the on-premise hyper-converged systems from customers at a cloud service (“In the illustrated example, the process 102 is a partner process that is implemented by a system integrator to prepare the physical racks 202, 204 for distribution to a customer. For example, a system integrator receives and fulfills customer orders for computing hardware,” see Nirwal paragraph [0021]); in response to the orders, requesting a system integrator to procure hardware components of the on-premise hyper-converged systems, including physical gateway appliances (“The system integrator obtains computer hardware and/or software from other suppliers (e.g., hardware supplier(s)), and assembles individual hardware components and/or software into functional computing units to fulfill customer orders,” see Nirwal paragraph [0021]), to assemble the hardware components to produce assembled systems and to connect the assembled systems to a software-defined wide area network (SD- WAN) using the physical gateway appliances to initiate a bring-up process for each of the assembled systems (“The system integrator partner then assembles the hardware for the physical racks 202, 204 (block 110). The system integrator partner uses a rack imaging appliance (RIA) to image the physical racks 202, 204 (block 112),” see Nirwal paragraph [0023], the RIA is interpreted as the SD-WAN); and notifying the system integrator that each bring-up process is complete to signal the system integrator to ship the on-premise hyper-converged systems to the customers so that the customers can connect the on-premise hyper-converged systems to the SD-WAN using the physical gateway appliances of the on-premise hyper-converged systems (“For example, to facilitate preparation of the physical rack 102 for distribution to a customer, the example system integrator uses the RIA (sometimes referred to as a “virtual imaging applicance”) to prepare and configure the operating systems, system configurations, software. etc. on the physical racks 202, 204 prior to shipping the example physical racks 202, 204 to the customer. The RIA of the illustrated example is a virtual computing appliance provided to the system integrator by an example system solutions provider via a network. The RIA is executed by the system integrator in a hyper-converged infrastructure of the system integrator,” see Nirwal paragraph [0024]) and use the SDDCs deployed in the on-premise hyper-converged systems (“A software defined data center (SDDC) is then ready to run in the hyper-converged infrastructure 206 on the physical racks 202, 204 (block 122),” see Nirwal paragraph [0031]).
Nirwal does not teach in response to each bring-up process initiation, creating a virtual private cloud for each of the on-premise hyper-converged systems in a public cloud computing environment; deploying a bring-up appliance in each of the virtual private clouds; remotely installing and configuring software components in the assembled systems using the bring-up appliances to deploy software-defined data centers (SDDCs) in the assembled systems to produce the on-premise hyper-converged systems. However, Flavel teaches in response to each bring-up process initiation, creating a virtual private cloud for each of the on-premise hyper-converged systems in a public cloud computing environment (“As a first example of a virtual private cloud that can be configured using the network connectivity wizard described herein, a customer can design a virtual private cloud with a single virtual data center provided with public intra-cloud connectivity to internet access,” see Flavel paragraph [0028], the connectivity wizard is interpreted as the bring-up process); deploying a bring-up appliance in each of the virtual private clouds (“Each resource element of the virtual private cloud and details and characteristics of the connectivity for the resource elements may be selected using the network connectivity wizard as described herein,” see Flavel paragraph [0028]); remotely installing and configuring software components in the assembled systems using the bring-up appliances to deploy software-defined data centers (SDDCs) in the assembled systems to produce the on-premise hyper-converged systems (“According to an aspect of the present application, orchestration methods described herein do not limit customers to predefined templates, but rather allow customers to create supportable customized configurations and configuration templates that can be instantiated in the same manner as predefined templates,” see Flavel paragraph [0032]).
Nirwal and Flavel are analogous art because they are in the same field of endeavor of software development, networking and cloud computing. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Nirwal’s teaching of software defined data centers and managing credentials in hyper-converged infrastructures with Flavel’s teaching of cloud computing and a connectivity wizard for designing customized virtual private cloud computing networks to incorporate a connectivity wizard for easier more efficient configurations of network elements and resources being provided via a cloud. 

As per claim 6, Nirwal modified with Flavel teaches wherein remotely installing and configuring the software components in the assembled systems using the bring-up appliances (“According to an aspect of the present application, orchestration methods described herein do not limit customers to predefined templates, but rather allow customers to create supportable customized configurations and configuration templates that can be instantiated in the same manner as predefined templates,” see Flavel paragraph [0032]). Flavel does not teach a virtualization manager, however, Nirwal teaches includes installing a virtualization manager in each of the on-premise hyper-converged systems to manage deployment of virtual computing instances in the respective SDDCs in the on-premise hyper-converged systems (“In the illustrated example, the VMK3 VXLAN 320 is in communication with an example network virtualization manager 304. The network virtualization manager 304 of the illustrated example manages virtualized network resources such as physical hardware switches to provide software-based virtual networks. The example network virtualization manager 304 may be implemented using, for example, the VMware NSX® network virtualization manager 416 of FIG. 4,” see Nirwal paragraph [0039]).

As per claims 9 and 14, these are the computer-readable storage medium claims to method claims 1 and 6, respectively. Therefore they are rejected for the same reasons as above.

As per claim 17, this is the system claim to method claim 1. Therefore it is rejected for the same reason as above.
Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nirwal (US-PGPUB-NO: 2018/0145955 A1) and Flavel (US-PGPUB-NO: 2019/0140915 A1), in further view of Elliott, IV (US-PGPUB-NO: 2020/0252271 A1) hereinafter Elliott.

As per claim 2, Nirwal modified with Flavel does not teach further comprising deploying reserve proxies in each of virtual private clouds to communicate with some of the software components installed in the on-premise hyper-converged systems. However, Elliott teaches further comprising deploying reserve proxies in each of virtual private clouds to communicate with some of the software components installed in the on-premise hyper-converged systems (“Therefore, combining storage types on a single computer server allows the IT administrator further flexibility. This requires segregation of compute resources via a proxy that understands the reservation strategies/policies of the storage types,” see Elliott paragraph [0097], where the reserved proxies are used in order to use a minimal set of hardware communicating between resources).
Nirwal, Flavel and Elliott are analogous art because they are in the same field of endeavor of software development, networking and cloud computing. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Nirwal’s teaching of software defined data centers and 

As per claim 10, this is the computer-readable storage medium claim to method claim 2. Therefore it is rejected for the same reason as above.

As per claim 18, this is the system claim to method claim 2. Therefore it is rejected for the same reason as above.

Claims 3, 4, 11, 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nirwal (US-PGPUB-NO: 2018/0145955 A1) and Flavel (US-PGPUB-NO: 2019/0140915 A1), in further view of Pallas (US-PGPUB-NO: 2017/0013508 A1).

As per claim 3, Nirwal modified with Flavel does not teach further comprising receiving logs and metrics from the on-premise hyper-converged systems at the cloud service and remotely fixing any software or hardware issues of the on-premise hyper-converged systems in response to the received logs and metrics. However, Pallas teaches further comprising receiving logs and metrics from the on-premise hyper-converged systems at the cloud service and remotely fixing any software or hardware issues of the on-premise hyper-converged systems in response to the received logs and metrics (“In some embodiments, network 106 can be a managed network that can be accessed or managed remotely by way of cloud controller 100. Cloud controller 100 can access network 106 via WAN 104 and it can be used to perform a number of network management operations for network 106. For example, cloud controller 100 can be used to manage cloud service provisioning, such as cloud storage, media, streaming, security, or administrative services. Cloud controller 100 can also be used to provision or deploy new hardware and/or software resources in network 100. Cloud controller 100 can also be used to perform remote diagnostics and troubleshooting functions, to measure network performance metrics, to update network configuration settings in each of the network 100 components, etc,” see Pallas paragraph [0030]).
Nirwal, Flavel and Pallas are analogous art because they are in the same field of endeavor of software development, networking and cloud computing. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Nirwal’s teaching of software defined data centers and managing credentials in hyper-converged infrastructures and Flavel’s teaching of cloud computing and a connectivity wizard for designing customized virtual private cloud 

As per claim 4, Nirwal modified with Flavel and Pallas teaches further comprising remotely installing updates for some of the software components installed in the on-premise hyper-converged systems from the cloud service via the SD-WAN (“Cloud controller 100 can also be used to perform remote diagnostics and troubleshooting functions, to measure network performance metrics, to update network configuration settings in each of the network 100 components, etc,” see Pallas paragraph [0030]).

As per claims 11 and 12, these are the computer-readable storage medium claims to method claims 3 and 4, respectively. Therefore they are rejected for the same reasons as above.

As per claims 19 and 20, these are the system claims to method claims 3 and 4, respectively. Therefore they are rejected for the same reason as above.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nirwal (US-PGPUB-NO: 2018/0145955 A1) and Flavel (US-PGPUB-NO: 2019/0140915 A1), in further view of Nallapareddy et al. (US-PGPUB-NO: 2018/0181417 A1) hereinafter Nallapareddy.

As per claim 5, Nirwal modified with Flavel does not teach wherein remotely installing and configuring the software components in the assembled systems using the bring-up appliances includes installing a logical network manager in each of the on-premise hyper-converged systems to create logical overlay networks in the on-premise hyper-converged systems. However, Nallapareddy teaches wherein remotely installing and configuring the software components in the assembled systems using the bring-up appliances includes installing a logical network manager in each of the on-premise hyper-converged systems (“A user, or automated system such as an orchestrator, interacts with logical network manager 704 to build logical network on which a virtual machine 701 resides,” see Nallapareddy paragraph [0069]) to create logical overlay networks in the on-premise hyper-converged systems  (“From the perspective of VM 711, it communicates over a physical network that is in reality a logical overlay network, which is an abstraction implemented by the configuration and forwarding table information,” see Nallapareddy paragraph [0069]).


As per claim 13, this is the computer-readable storage medium claim to method claim 5. Therefore it is rejected for the same reason as above.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nirwal (US-PGPUB-NO: 2018/0145955 A1) and Flavel (US-PGPUB-NO: 2019/0140915 A1), in further view of Adi et al. (US-PGPUB-NO: 2012/0084769 A1) hereinafter Adi.

As per claim 7, Nirwal modified with Flavel teaches wherein remotely installing and configuring the software components in the assembled systems using the bring-up appliances (“According to an aspect of the present application, orchestration methods described herein do not limit customers to predefined templates, but rather allow customers to create supportable customized configurations and configuration templates that can be instantiated in the same manner as predefined templates,” see Flavel paragraph [0032]). Nirwal modified with Flavel does not teach includes using software bundles in database accessible by the cloud service, wherein the software bundles in the database are the latest versions of the software components to be installed in the on-premise hyper-converged systems. However, Adi teaches includes using software bundles in database accessible by the cloud service, wherein the software bundles in the database are the latest versions of the software components to be installed in the on-premise hyper-converged systems (“A bundle can be added to the image asset as part of the deploy process if the cloud supports an overlay mechanism. In this method, which is shown in FIG. 19, the base image disk does not need to be changed or captured and all customization is performed individually on each instance. The advantage of this approach is that the bundle can retrieve the latest version of its artifacts,” see Adi paragraph [0112]).
Nirwal, Flavel and Adi are analogous art because they are in the same field of endeavor of software development, networking and cloud computing. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Nirwal’s teaching of software defined data centers and 

As per claim 15, this is the computer-readable storage medium claim to method claim 7. Therefore it is rejected for the same reason as above.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nirwal (US-PGPUB-NO: 2018/0145955 A1) and Flavel (US-PGPUB-NO: 2019/0140915 A1), in further view of Plichta et al. (US-PGPUB-NO: 2019/0141049 A1) hereinafter Plichta.

As per claim 8, Nirwal modified with Flavel does not teach further comprising deploying a jumpbox appliance in one of the virtual private clouds for a customer to access the on-premise hyper-converged system associated with that virtual private cloud. However, Plichta teaches further comprising deploying a jumpbox appliance in one of the virtual private clouds for a customer to access the on-premise hyper-converged system associated with that virtual private cloud (“Jumpbox client 128 includes logic for connecting to a jump server that executed within VPC 150 and may be used to perform limited human access into VPC 150 as described in further detail below. In one or more embodiments, partner 120 has physical control over a machine on which jumpbox client 128 executes,” see Plichta paragraph [0032]) 
Nirwal, Flavel and Plichta are analogous art because they are in the same field of endeavor of software development, networking and cloud computing. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Nirwal’s teaching of software defined data centers and managing credentials in hyper-converged infrastructures and Flavel’s teaching of cloud computing and a connectivity wizard for designing customized virtual private cloud computing networks with Plichta’s teaching of preventing unauthorized access to data within a data processing environment in which data is combined from multiple sources to incorporate a jumpbox client in order to setup communications with a virtual network and providing limited access for security purposes. 
As per claim 16, this is the computer-readable storage medium claim to method claim 8. Therefore it is rejected for the same reason as above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734.  The examiner can normally be reached on Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/LENIN PAULINO/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193